El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
Se trata de una moción para desestimar la apelación in-terpuesta en este caso.
El apelado funda dicha moción en diversos motivos, pero todos ellos pueden condensarse en'que dos de los demanda-dos declarados en rebeldía no fueron notificados del escrito de apelación, y que siendo partes adversas al demandante y a quienes la sentencia dictada puede afectar en uno u otro *606sentido, esta Corte Suprema no tiene jurisdicción sobre todas las partes en el caso.
El apelante se opuso a la moción; las dos partes fue-ron oídas, y el caso quedó sometido a nuestro estudio y resolución.
Conforme a las circunstancias del presente caso, es una sola cuestión la que'debemos resolver, y se refiere, a si real-mente los demandados Patria Martínez de Vivaldi y Santiago Vivaldi y Santini declarados en rebeldía y contra quie-nes se dictó sentencia, son partes necesarias en la apela-ción, en el sentido de que dichos demandados pueden ser afec-tados en el presente caso por una modificación, revocación o confirmación de la sentencia que fué dictada a favor del demandado-apelado. El abogado de esta parte, cita en apoyo de su moción el art. 296 del Código de Enjuiciamiento Civil, qne prescribe la forma en que se debe entender perfec-cionada una apelación y además hace un estudio cuidadoso de la jurisprudencia de esta corte — así como de otros tribu-nales americanos en relación con la falta de notificación del escrito de apelación en casos en que intervienen varios de-mandados; pero esos casos sólo revelan de manera transpa-rente y clara que las circunstancias que los rodean no son análogas al presente y que siempre se trata de partes ne-cesarias en el pleito o partes contrarias que pueden ser afec-tadas por la modificación, revocación o confirmación de la sentencia qne habrá de dictarse en la apelación.
En el caso que nos ocupa, la condición legal de los de-mandados es distinta. Aquí la demanda versa sobre el co-bro de una obligación mancomunada y solidaria suscrita por los demandados, declarados en rebeldía y, el demandado Fernando Beiró a favor del demandante “ Crédito y Ahorro Pon-ceño” para obtener el cobro de cierta cantidad de dinero. La demanda comprende a todos los demandados, pero al ini-ciarse el procedimiento, el emplazamiento fué solamente ser-vido al demandado Beiró. Más luego, cuando ya había trans-*607currido unos diecisiete meses de estarse tramitando y prosi-guiendo el pleito, con motivo de las alegaciones y defensas del demandado Beiró, el demandante hizo que se practicara el servicio del emplazamiento a los demandados Patria Mar-tínez de Vivaldi y Santiago Vivaldi Santini, a quienes por no haber comparecido en forma alguna en los autos, se les anotó la rebeldía y separadamente se dictó sentencia en su contra.
En una obligación de carácter solidario, como la que sirve de base a la reclamación de este caso, el demandante estaba autorizado, según el artículo lili del Código Civil, en rela-ción con el 96 del Código de Enjuiciamiento Civil, para que se condujera el procedimiento en la forma que fue practicado. El mismo demandado-apelado se refiere en su alegato al ar-tículo lili del Código Civil citado, y admite que cuando se trata de obligaciones solidarias la acción puede dirigirse contra cualquiera de los demandados o contra todos. Pero al mismo tiempo afirma que “estamos frente a una demanda contra deudores solidarios y mancomunados que es distinto a deudores solidarios.” Según esta interpretación parecería inaplicable el artículo lili supra, a un caso como éste en que la obligación esta redactada con las palabras: “Pagaremos mancomunada y solidariamente.” Esta es una frase de uso corriente en la confección de esta clase de obligaciones cuando conmprenden más de un deudor y se quiere fijar la responsa-bilidad de los diferentes deudores a prorrata o exigirla ín-tegramente de cualquiera de ellos, en la forma que distin-gue y dispone el artículo 1104 del Código Civil, que dice:
“Art. 1104. — La concurrencia de dos o más acreedores o de dos o más deudores en una sola obligación, no implica que cada uno de aquellos tenga derecho a pedir ni cada uno de éstos deba prestar ínte-gramente las cosas objeto de la misma. Sólo habrá lugar a esto cuando la obligación expresamente lo determine, constituyéndose con el carácter de solidaria.”
No ofrece dudas el texto de este artículo. Establece que la presunción de mancomunidad en él contenido sólo dejará *608de aplicarse “cuando la obligación expresamente lo deter-mina, constituyéndose con el carácter de solidario.” Véase Manresa, tomo 8, p. 174. Y aquí la obligación a favor del de-mandante expresamente determina su carácter solidario, al consignarse en su texto las palabras “y solidariamente,” sa-tisfaciendo, por tanto, las exigencias de la ley para no aplicar la presunción de la responsabilidad mancomunada ya que lo que exige la ley es que conste de un modo expreso el carácter in solidum de la obligación.
En estas condiciones, y teniendo en cuenta que a pesar de las sentencias en rebeldía, de las que se lia hecho mención, el demandante no aparece que haya logrado hacer efectivo el de-recho de su obligación, tales sentencias no oran un obstá-culo para que la acción siguiera todos sus trámites contra el demandado Beiró, lo mismo en la corte inferior que en la de apelación, hasta que llegase a obtener una sentencia de-finitiva.
Es cierto que al continuarse el procedimiento contra Beiró. éste resulta absuelto por la sentencia de la corte inferior, pero de los méritos del caso aparece que las alegaciones del apelado en oposición a la demanda se refieren exclusivamente a defensas personales del mismo, las que en nada pueden afectar a los otros demandados, ya se confirme o se revoque la sentencia apelada, y en su consecuencia, los demandados Patria Martínez de Vivaldi y Santiago Vivaldi y Santini no pueden considerarse en el presente recurso como partes ad-versas a quienes debe servirse notificación del escrito de ape-lación conforme dispone el artículo 296 del Código de En-juiciamiento Civil.
La moción debe desestimarse.

Desestimada la moción.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.